 1   AARON D. FORD
     Attorney General
 2   CHARLES L. FINLAYSON (Bar No. 13685)
     Senior Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   100 North Carson Street
     Carson City, Nevada 89701-4717
 5   Telephone: (775) 684-1115
     Fax: (775) 684-1108
 6   CFinlayson@ag.nv.gov
     Attorney for Respondent
 7

 8                                     UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF NEVADA
10   UBALDO SALDANA-GARCIA,                                     Case No. 2:19-cv-00441-APG-BNW
11           Petitioner,                                         UNOPPOSED MOTION FOR
                                                              ENLARGEMENT OF TIME (SECOND
12   vs.                                                               REQUEST)
13   BRIAN WILLIAMS, et al.,                                              ORDER
14           Respondent.
15          Respondents, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada,
16   hereby respectfully move this Court for an order granting a seven (7) day enlargement of time, in which
17   to file and serve their reply in support of Respondents motion to dismiss. ECF No. 16.
18          This motion is based upon the provisions of Rule 6(b) of the Federal Rules of Civil Procedure
19   and the attached Declaration of Counsel, as well as all other papers, documents, records, pleadings and
20   other materials on file herein.
21          There has been one prior enlargement of Respondents’ time to file said response, and this
22   motion is made in good faith and not for the purposes of delay.
23          RESPECTFULLY SUBMITTED this 14th day of April, 2020.
24                                                AARON D. FORD
                                                  Attorney General
25   IT IS SO ORDERED.
                                                  By:    /s/ Charles L. Finlayson
26                                                       CHARLES L. FINLAYSON (Bar No. 13685)
                                                         Senior Deputy Attorney General
27   ____________________________
     United States District Judge
28   Dated: April 14, 2020.

                                                        -1-
 1   AARON D. FORD
     Attorney General
 2   CHARLES L. FINLAYSON (Bar No. 13685)
     Senior Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   100 North Carson Street
     Carson City, Nevada 89701-4717
 5   Telephone: (775) 684-1115
     Fax: (775) 684-1108
 6   CFinlayson@ag.nv.gov
     Attorney for Respondent
 7

 8                                    UNITED STATES DISTRICT COURT
 9                                            DISTRICT OF NEVADA
10   UBALDO SALDANA-GARCIA,                                       Case No. 2:19-cv-00441-APG-BNW
11              Petitioner,                                        DECLARATION OF COUNSEL
12   vs.
13   BRIAN WILLIAMS, et al.,
14              Respondent.
15           I, Charles L. Finlayson, hereby state, based on personal knowledge and/or information and

16   belief, that the assertions of this declaration are true:

17           1.       I am a Senior Deputy Attorney General of the Post-Conviction Division of the Nevada

18   Attorney General’s Office, and I make this declaration on behalf of Respondents’ motion for enlargement

19   of time.

20           2.       My reply in this matter is currently due on April 14, 2020. By this motion, I am requesting

21   a seven (7) day enlargement of time, to and including April 21, 2020, in which to file this reply.

22           3.       On April 10, 2020 (Thursday), the Ninth Circuit Court of Appeals issued an order granting

23   petitioner Jeff Rose’s request for emergency release based on COVID-19, and remanded the matter to the

24   district court to conduct a hearing regarding the conditions of Rose’s release. Rose v. Baker, 3:13-cv-

25   00267-MMD-WGC (ECF No. 54). On April 11 (Friday), the Chief Judge scheduled a bond hearing for

26   April 13 (Monday) and directed me to address how Rose would be supervised upon release. I therefore

27   spent the weekend, including the Easter holiday, preparing for this hearing by researching the relevant law,

28   notifying all relevant parties, discussing this matter with Deputy Attorneys General in other states, and

                                                            -2-
 1   contacting the victim. In addition, I have been in constant contact with senior staff as additional requests

 2   for emergency release based on COVID-19 were filed by other inmates.

 3          4.      The emergency nature of this various requests prevented me from working on this reply. I

 4   therefore request a short 7-day continuance to file my response in this matter.

 5          5.      I contacted counsel for Rose, Amelia Bizzaro, who indicated she has no objections to this

 6   request.

 7          Dated this 14th day of April, 2020.

 8                                                  By:     /s/ Charles L. Finlayson
                                                            CHARLES L. FINLAYSON (Bar No. 13685)
 9                                                          Senior Deputy Attorney General
10

11                                                     ORDER
12          IT IS SO ORDERED.
13          Dated this ____ day of ___________________________, 2020.
14

15                                                          DISTRICT COURT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          -3-
